                                                                                            FILED
                                                                                      IN OPEN COURT    .



                                                                                       m 1 1 *)
                      IN THE UNITED STATES DISTRICT COURT                        CLERK U.S. DISTRICT COU RT
                                                                                        Newport News
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                   Newport News Division


UNITED STATES OF AMERICA                       CRIMINAL NO.4:20-cr- ?
                 V.
                                               18 U.S.C. § 922(g)(1)
PAUL ERIC SHERROD PARHAM,                      Felon in Possession of Firearm

                 Defendant.
                                               18 U.S.C.§ 924(d); 28 U.S.C. § 2461
                                               Criminal Forfeiture


                                       INDICTMENT


                   FEBRUARY 2020 TERM - at Newport News, Virginia

THE GRAND JURY CHARGES THAT:


                                         COUNT ONE


                              (Felon in Possession ofa Firearm)

      On or about September 18,2019,in the Eastem District of Virginia,the defendant,PAUL
ERIC SHERROD PARHAM,having knowingly been convicted of a felony crime punishable by
imprisonment for a term exceeding one year, did knowingly and unlawfully possess in and
affecting interstate and foreign commerce,a firearm,to wit: an SCCY CPX-1 9mm semiautomatic
handgun, which had been shipped and transported in interstate commerce.
        (In violation of Title 18 United States Code,Sections 922(g)(1)and 924(a)(2)).

                                         FORFEITURE


THE GRAND JURY FURTHER FINDS PROBABLE CAUSE THAT:

   1, The defendant, if convicted ofthe violation alleged in this indictment, shall forfeit to the
      United States, as part ofthe sentencing pursuant to Federal Rule of Criminal Procedure
      32.2, any firearm or ammunition involved in or used in the violation.
   2. If any property that is subject to forfeiture above, as a result of any act or omission ofthe
       defendant,(a)cannot be located upon the exercise of due diligence,(b)has been
       transferred to, sold to, or deposited with a third party,(c)has been placed beyond the
      jurisdiction ofthe Court,(d)has been substantially diminished in value, or(e)has been
       commingled with other property that cannot be divided without difficulty, it is the
       intention ofthe United States to seek forfeiture ofany other property ofthe defendant, as
       subject to forfeiture under Title 21,United States Code, Section 853(p).
(In accordance with Title 18, United States Code,Sections 924(d)(1); and Title 28, United States
                                     Code,Section 2461(c)).
         Pursuant to the E-Government Act,
        ihe original of this page has been filed
           under seal in the Clerk's Office.




United States v. Paul Eric Sherrod Parham
Criminal No. 4:20-cr-


                                                   A TRUE BILL:




                                                            REDACTED COPY

G.ZACHARY TERWILLIGER
UNITED STATES ATTORNEY




       Peter Osyf
       Assistant United States Attorney
       United States Attorneys' Office
        721 Lakefiront Commons,Suite 300
        Newport News, Virginia 23606
        Tel.(757)591-4000
        Fax:(757)591-0866
        Peter.Osyf@usdoj.gov
